Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (U.S. 20140091249).
Uchida teaches charged electret sheets that are foamed (or porous) (¶[0072-0074]) which are based on polypropylene with an exemplified foaming ratio of 0.5 mm / 0.3 mm = 1.7 (Example 1-8).  Exemplified Example 1, for instance, uses polypropylene and polyethylene random copolymer with azodicarbonamide foaming agents and also a trimethylolpropane trimethacrylate crosslinking and a foaming ratio of 8.1  See Table 1.  Both azodicarbonamide and trimethylolpropane trimethacrylate are used by Applicant in their examples along with a polypropylene-ethylene copolymer.  Further, Applicant’s as-filed specification in ¶[0018] discloses foaming ratio of preferably 3 to 15 times which makes Uchida’s foaming ratios well within the range.  The as-filed specification discloses this value has an effect on the applied stress or the response to that applied stress.
	Therefore, the above examples anticipate an electret sheet with a charged porous sheet as recited by Claim 1 and Claim 6.
	Uchida does not teach or suggest the elastic modulus and compressive stress of any of Claims 1-5.  The electret sheets discussed above of Uchida all comprise polypropylene, azodicarbonamide and trimethylolpropane trimethacrylate.  All Applicant’s data suggests that sheets with such components always meet the recited the elastic modulus and compressive stress limitations of Claims 1-5.  There are no examples demonstration the effect of a combination of polypropylene and polyethylene as done in Uchida.  Therefore, one of ordinary skill in the art is reasonably suggested above discussed sheets must have the recited volume resistivity and dielectric breakdown parameters recited by each of Claims 1-5 for the above reasons.   There is no evidence of record at this time to the contrary. 
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Okabayashi (WO2015137351 in Japanese; U.S. 20170062138 to Kamiya used as English Equivalent).
Note: the rejection is under both 102(a)(1) and 102(a)(2) which have similar but not the same methods in overcoming by using a 102(b)(1) or 102(b)(2) exception.
The applied reference has a common Assignee/Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Additionally, if Applicant wishes to assert foreign priority to overcome the rejection(s) Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

	Okabayashi teaches charged electret sheets that are foamed (or porous) (¶[0007]) which are based on polypropylene with a foaming ratio of 3 to 9. (¶[0007])  Exemplified Example 3 uses polypropylene and polyethylene random copolymer WinTec WFX4T (¶[0098]) with azodicarbonamide foaming agents and also a trimethylolpropane trimethacrylate crosslinking and a foaming ratio of 8.1  See Table 1.  Both azodicarbonamide and trimethylolpropane trimethacrylate are used by Applicant in their examples along with a polypropylene-ethylene copolymer and the foaming ratios of 7.5 to 8.3.  Further, Applicant’s as-filed specification in ¶[0018] discloses foaming ration of preferably 3 to 15 times which makes Okabayashi’s foaming ratios well within the range.  The as-filed specification discloses this value has an effect on the applied stress or the response to that applied stress.
	Therefore, the above examples anticipate an electret sheet with a charged porous sheet as recited by Claim 1 and Claim 6.
	Okabayashi does not teach or suggest the elastic modulus and compressive stress of any of Claims 1-5.  The electret sheets discussed above of Okabayashi all comprise polypropylene, azodicarbonamide and trimethylolpropane trimethacrylate with a foaming ratio in the exemplified range of foaming ratio and also in the range of preferred foaming ratios.  All Applicant’s data suggests that sheets with such components in these foaming ratios always meet the recited the elastic modulus and compressive stress limitations of Claims 1-5. Therefore, one of ordinary skill in the art is reasonably suggested above discussed sheets must have the recited volume resistivity and dielectric breakdown parameters recited by each of Claims 1-5 for the above reasons.   There is no evidence of record at this time to the contrary. 
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,024,463. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-6 of 11,024,463 are a species of the instant claims in an apparent manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1759